DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 5 is objected to because of the following informalities:  “the following general (4)” should be “the following general formula (4)”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakatsuka et al. (US 2018/0369076).
Regarding claims 1-3:  Nakatsuka et al. (US ‘076) discloses dental composite resin compositions [abstract; 0001], wherein Example 7 [Ex. 7; 0118; Table 3, Ex. 7] contains 70 parts by weight {pbw} silica filler (1) treated with silane, 2 pbw R-972 and 28 pbw resin I4 [Ex. 7; 0118; Table 3, Ex. 7].  Nakatsuka et al. (US ‘076) discloses resin I4 contains 70 pbw UDMA, 30 pbw TEGDMA, 0.3 pbw BPO and 1 pbw γ-terpinene [Resin I4; 0112-0113; Table 2, I4].  Nakatsuka et al. (US ‘076) discloses silica filler (1) treated with silane γ-methacryloxypropyl trimethoxysilane has an average particle size of 0.9 µm [0051, 0112; Table 1].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murata et al. (WO 2018/154911) in view of Nakatsuka et al. (US 2018/0369076).  Murata et al. (US 10,918,578) used as the English equivalent of Murata et al. (WO 2018/154911).
Regarding claims 1-5:  Murata et al. (US ‘578) discloses dental composite resins [abstract; 1:40-56], wherein Example 5 [Ex. 5; 13:15-25; Table 3, Ex. 5] contains 55.0 parts inorganic particles A1-1, 44.0 parts inorganic particles A2-1, 1.0 parts inorganic particles B-1 and 50 parts of a polymerizable composition [12:8-35] containing 30 parts UDMA (di-2-methacryloyloxyethyl-2,2,2-trimethylhexamethylene dicarbamate), 50 parts Bis-MEPP, 10 parts 3G, 10 parts TMPT, 1 parts CQ, 2 parts ethyl 4-dimethylaminobenzoate, 0.2 parts LZ and 0.2 parts TF [Ex. 5; 13:15-25; Table 3, Ex. 5] {corresponding to 1.25:1 ratio of A1-1:A2-1}.  Murata et al. (US ‘578) discloses inorganic particles A1-1 are barium glass particles having a volume median particle size of 0.18 µm and surface treated with 8-methacryloxyoctyltrimethoxysilane [10:27-33; Table 1].  Murata et al. (US ‘578) discloses inorganic particles A2-1 are barium glass particles having a volume median particle size of 0.18 µm and surface treated with 3-methacryloxypropyltrimethoxysilane [10:59-64; Table 1].  Murata et al. (US ‘578) discloses inorganic particles B-1 are silica having an average primary particle size of 7 nm and surface treated with hexamethyldisilazane [11:49-43; Table 2].  
Murata et al. (US ‘578) does not disclose a chain transfer agent.  However, Nakatsuka et al. (US ‘076) discloses dental composite resin compositions [abstract; 0001] containing 0.1 to 0.5 parts of a chain transfer agent, such as γ-terpinene [0082].  Murata et al. (US ‘578) and Nakatsuka et al. (US ‘076) are analogous art because they are concerned with a similar technical difficulty, namely the preparation of dental composite resins.  At the time of invention a person of ordinary skill in the art would have found it obvious to have combined 0.1 to 0.5 parts of γ-et al. (US ‘076) in the invention of Murata et al. (US ‘578), and would have been motivated to do so since Nakatsuka et al. (US ‘076) suggests 0.1 to 0.5 parts of a chain transfer agent, such as γ-terpinene, suppresses polymerization strain [0082].

See attached form PTO-892.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767